PER CURIAM: *
Charlene Emanuel appeals, pro se, a judgment of dismissal of her various claims of discrimination. She fails, however, to present legal arguments in her opening brief. Even pro se litigants must brief arguments to preserve them for challenge on appeal. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993).
The appeal is DISMISSED for failure to make any cognizable argument.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.